         Case 1:21-cr-00213-RJL Document 15-1 Filed 03/23/21 Page 1 of 3




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      March 23, 2021

Vila Email
Nathan Miller
Suhre & Associates, LLC
214 S. Clay Street, Suite A
Louisville, KY 40202
nmiller@suhrelaw.com

Eugene Gorokhov
Burnham & Gorokhov PLLC
1424 K Street, NW, Suite 500
Washington, DC 20005
eugene@burnhamgorokhov.com

Counsel for Chad Barrett Jones

       Re:      United States v. Chad Barrett Jones
                Case No. 1:21-cr-00213-RJL

Dear Counsel:

       Enclosed as preliminary discovery in this case, via filesharing, are the following
materials:

             1. Signed Complaint
             2. Signed Redacted Complaint
             3. Signed Affidavit Supporting Complaint
             4. Signed Arrest Warrant, and Arrest Warrant Return
             5. Indictment
             6. 6 Screenshots of Defendant from Affidavit
             7. Video of Defendant’s interview
             8. Interview Session Report
             9. FD 395 Advice of Rights
             10. FD 941 Consent to Search
         Case 1:21-cr-00213-RJL Document 15-1 Filed 03/23/21 Page 2 of 3




           11. Facebook-Instagram Subpoena Production (zipped)
           12. Facebook-Instagram Search Warrant Production (zipped)
           13. MARKED SENSITIVE: Architect of the Capitol Report
           14. FD 1087 Seized Items Log
           15. FD 1036 Tip from W-1
           16. 302 for W-1, 1-8
           17. 302 for W-1, 1-12
           18. 302 for W-1, 1-14
           19. W-1-provided texts (x2) and photos (x2)
           20. 302 for W-2, 1-11
           21. 302 for W2, 1-15
           22. W-2-provided texts (x1)
           23. 302 for Facebook-Instagram Subpoena Production
           24. 302 for Facebook-Instagram Search Warrant Production
           25. 302 for Defendant’s interview
           26. 302 for Defendant’s phone
           27. 302 for Nathan Miller, 1-8
           28. Open-source videos (x10, zipped)
           29. U.S. Capitol Police videos (x21, zipped)
           30. Video provided by defense counsel at interview (x1)

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I

                                                 2
         Case 1:21-cr-00213-RJL Document 15-1 Filed 03/23/21 Page 3 of 3




request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,


                                                     _______________________
                                                     Candice C. Wong
                                                     Assistant United States Attorney
                                                     202-252-7849
                                                     Candice.wong@usdoj.gov




                                                3
